Appeals by the defendant (1) from an order of the Supreme Court, Queens County (Eng, J), dated July 1, 2005, which, without a hearing, denied his pro se motion pursuant to CPL 440.30 (1-a) for forensic DNA testing of certain evidence recovered by the police, and (2), as limited by his brief, from so much of an order of the same court dated July 15, 2005, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated July 1, 2005 is dismissed, as that order was superseded by the order dated July 15, 2005, made upon reargument; and it is further,
Ordered that the order dated July 15, 2005 is affirmed insofar as appealed from.
The Supreme Court properly denied the defendant’s motion pursuant to CPL 440.30 (1-a) for forensic DNA testing of evidence. The defendant failed to make a sufficient showing that, if DNA test results had been admitted at the trial resulting in the judgment, there is a reasonable probability that the verdict would have been more favorable to him (see People v Williams, 47 AD3d 648 [2008]; People v Simpson, 35 AD3d 901 [2006]).
The defendant’s contention, raised in his supplemental pro se brief, concerning the legal sufficiency of the evidence supporting his convictions, is not properly before this Court (cf. CPL 440.10 [2] [a]), and, in any event, is without merit (see People v Hyman, 15 AD3d 417 [2005]). The defendant’s remaining contentions raised in his supplemental pro se brief are unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, without merit. Ritter, J.E, Covello, Angiolillo and McCarthy, JJ., concur.